427 F.3d 646
UNITED STATES of America, Plaintiff-Appellant,v.Hossein AFSHARI, aka Hosseini Deklami; Mohammad Omidvar; Hassan Rezaie; Roya Rahmani, aka Sister Tahmineh; Navid Taj, aka Najaf Eshkoftegi; Mustafa Ahmady; Alireza Mohamad Moradi, Defendants-Appellees.
No. 02-50355.
United States Court of Appeals, Ninth Circuit.
October 20, 2005.

Ronald L. Cheng, Esq., USLA—Office of the U.S. Attorney, Criminal Division, Los Angeles, CA, Yoel Tobin, Esq., Douglas N. Letter, Esq., DOJ—U.S. Department of Justice, Civil Division/Appellate Staff, Washington, DC, for Plaintiff-Appellant.
Nadine C. Hettle, Esq., FPDCA—Federal Public Defender's Office (Los Angeles), Anthony Pacheco, Proskauer Rose LLP, Sam S. Puathasnanon, Esq., Manatt Phelps & Phillips, LLP, David R. Reed, Esq., Law Office of David R. Reed, Richard M. Steingard, Esq., Los Angeles, CA, Michael J. Treman, Esq., Attorney at Law, Santa Barbara, CA, Yolanda M. Barrera, Esq., Monrovia, CA, Abbe David Lowell, Esq., Chadbourne & Parke LLP, Washington, DC, Stephen P. Berzon, Esq., Altshuler Berzon Nussbaum Rubin & Demain, San Francisco, CA, David R. Evans, Esq. Pasadena, CA, for Defendants-Appellees.
Margaret C. Crosby, Esq., American Civil Liberties Union of Northern California, George C. Harris, Esq., Somnath Chatterjee, Esq., Morrison & Foerster, LLP, Ephraim Margolin, Esq., Somnath Chatterjee, Esq., San Francisco, CA, for Amici.
Before KLEINFELD, WARDLAW, and W. FLETCHER, Circuit Judges.

ORDER

1
The opinion filed June 17, 2005, and appearing at 412 F.3d 1071 (9th Cir.2005), is withdrawn. Pursuant to General Order 5.3.a, an opinion is filed contemporaneously with this order. With the withdrawal of the opinion, the petition for rehearing is granted and petition for rehearing en banc is denied as moot. Subsequent petitions for rehearing and petitions for rehearing en banc may be filed. Federal Rule of Appellate Procedure 40 now controls.